Citation Nr: 1146633	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for swelling of the right lower extremity.

2.  Entitlement to service connection for right lower extremity cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1981 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2003 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois.

The above claims were remanded by the Board in a July 2010 decision for additional development.  The matter once again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has swelling of the right lower extremity as a result of her military service.  Specifically, the Veteran claims that she was treated for swelling in the right lower extremity during service and that treatment included a physical profile to allow her to wear athletic shoes instead of boots and casting of the right lower extremity for more than a week.  The Veteran has asserted continuity of symptomatology since service.  In addition, the Veteran asserts that her lower extremity swelling makes her more susceptible to periodic bouts of right lower extremity cellulitis.  After a thorough review of the Veteran's claims file, despite the extensive development already undertaken the Board has determined that the claim again must be remanded.

Initially, the Board notes that a September 2005 letter from a VA nurse practitioner stated that the Veteran had chronic right lower extremity lymphedema that she developed during her military service.  The nurse practitioner noted that the lymphedema rendered the Veteran prone to cellulitis, for which she had been hospitalized in June 2004.  Additional private treatment records also note VA hospitalization in 2004.  VA records of this hospitalization are not of record and a remand is necessary to obtain such records and associate them with the claims file.

In addition, VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this case, the Veteran claims that she underwent treatment for right lower extremity swelling during service in Giessen, Germany.  In that regard and as noted above, the Veteran claims that treatment included a profile to allow her to wear athletic shoes instead of boots and casting of the right lower extremity for more than a week.  

The Board notes that the matter was remanded in July 2010 to undertake further efforts to obtain the Veteran's service treatment records for her time in Giessen, Germany.  Such efforts were attempted, but proved unsuccessful.  The Board observes, however, that had the Veteran been on profile one or more of her performance evaluations or other documentation in the personnel file may so indicate.  Based on the Veteran's contentions that she was placed on a profile for her right lower extremity swelling and the absence of her service treatment records to confirm that contention, an additional remand is necessary to afford the RO/AMC the opportunity to seek the Veteran's personnel records to determine whether any information pertinent to her claimed profile is of record.  Specifically, the personnel records should be considered for evidence of a physical profile during her claimed service in Giessen, Germany.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's right lower extremity condition from all applicable VA medical facilities from December 2003 to November 2004 and from April 2006 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request complete service personnel records corresponding to the Veteran.  The RO/AMC must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO/AMC is unable to obtain the records, a written statement to that effect should be included in the record and the RO/AMC must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the Veteran with appropriate notice.

3.  If and only if obtained personnel records or other objective evidence of in-service treatment for right lower extremity swelling, lymphedema, or cellulitis is received, then the Veteran should be scheduled for a VA examination for an opinion as to the nature and etiology of any current right lower extremity lymphedema, vascular, or cellulitis disability.  The claims file must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  After examination and review of the claims file, the examiner should address the following:

As to any diagnosed right lower extremity lymphedema, vascular, or cellulitis disability, indicate whether it is at least as likely as not related to the Veteran's period of active service.

4.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claims.  If the full benefits sought on appeal are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


